Case 1:18-cv-03140-WFK-RML Document 35 Filed 05/26/20 Page 1 of 1 PageID #: 345




 LISA M. CASA, ESQ.
 LCASA@FORCHELLILAW.COM

                                                         May 26, 2020

 VIA ECF

 Honorable Robert M. Levy, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                 Re:     Extension of Time to File Cheeks Motion
                         Oswaldo v. Seung Ho Kim, et al.
                         Case No. 18-cv-3140

 Dear Judge Levy,

         Our office is counsel to defendants, Seungho Kim, Jeewha Kim and Delta Contracting,
 Inc. (“Delta Contracting”) (collectively, “Defendants”) in the above referenced matter. We
 submit this letter, together with Plaintiffs’ counsel, to respectfully request that the parties time to
 submit a settlement agreement for approval pursuant to Cheeks v. Freeport Pancakes House, be
 extended by thirty days from May 27, 2020 to June 29, 2020. The reason for this extension is
 that the parties are still in the process of finalizing the language in the agreement and circulating
 it for signatures, a process that has been hampered by the ongoing and persistent COVID-19
 pandemic. This is the parties’ first request for an extension of time to submit the settlement for
 Cheeks approval, and is made on the consent of both parties.

         Thank you.

                                                                  Respectfully submitted,

                                                                  Forchelli Deegan Terrana LLP

                                                                  By: ________/s/_____________
                                                                      Lisa M. Casa, Esq.

 cc: Jason Mizrahi, Esq. (via ECF)




 The Omni  333 Earle Ovington Blvd., Suite 1010  Uniondale, NY 11553  516.248.1700  forchellilaw.com
